978 F.2d 1258
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emory HARRIS, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-3341.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1992.

Before RALPH B. GUY, Jr., and BATCHELDER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Emory Harris, Jr., appeals a district court order denying his motion to vacate filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1988, a jury convicted Harris of conspiracy to possess with intent to distribute cocaine, use of a communication facility to facilitate the above activities, and attempt to possess with intent to distribute cocaine.   The district court sentenced Harris to twenty years imprisonment.   On appeal, this court affirmed Harris's conviction and sentence.


3
Harris then filed a motion to vacate pursuant to 28 U.S.C. § 2255.   In his motion, Harris alleged that the prosecution and the district court failed to comply with certain procedures required by 21 U.S.C. § 851 for the enhancement of sentences.   The district court determined that Harris's motion was without merit and dismissed the case.   Harris has filed a timely appeal.


4
Upon review, we conclude that the district court properly denied Harris's § 2255 motion.   The requirements of 21 U.S.C. § 851 do not apply to this case.   See United States v. Meyers, 952 F.2d 914, 918-19 (6th Cir.), cert. denied, 112 S.Ct. 1695 (1992).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on January 27, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.